Citation Nr: 1243536	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to a compensable initial evaluation for bilateral knee patellofemoral syndrome.

2.  Entitlement to a compensable initial evaluation for external hemorrhoid.

3.  Entitlement to a compensable initial evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to December 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Honolulu, Hawaii, currently has jurisdiction over the claims before the Board.

In May 2011, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.

The issue of entitlement to a compensable initial rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral knee patellofemoral syndrome has been manifested by complaints of bilateral knee pain, weakness, stiffness, fatigability, lack of endurance, and instability; objectively there was no evidence of fatigue, weakness, lack of endurance, incoordination, effusion, or instability, and the Veteran had a range of motion of no worse than 0 degrees extension and flexion to no less than 140 degrees with pain throughout the range of motion for each knee.

2.  Throughout the rating period on appeal, the Veteran manifested one external hemorrhoid/hemorrhoidal tag that was not shown to be irreducible with excessive redundant tissue, evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for bilateral knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 (2012).

2.  The criteria for a compensable initial rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 7336 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement as to the initial rating assigned does not trigger additional 38 U.S.C.A. § 5103(a) notice.  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under those diagnostic codes. The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating for the disabilities at issue, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in May 2007 and August 2010.

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Furthermore, since the last VA examinations in August 2010, the Veteran has not asserted, nor does the evidence reflect a material change in the disabilities, that is, a change in the current severity of the right knee, left knee, and external hemorrhoid disabilities.  As there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities before the Board since she was last examined, a reexamination is not warranted, and the Board is deciding the appeal on the current record.  38 C.F.R. § 3.327(a).  

The Board also notes that as to the external hemorrhoid disability, the Veteran has reported private treatment for the disability, including surgery in April 2009.  Besides the pre-adjudication notice in April 2007, the Veteran was specifically asked by VA in March 2010 to either submit or authorize VA to request the medical records from the private medical providers regarding their treatment of her external hemorrhoid disability.  To date, she has not responded.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and VA clearly advised the Veteran of the need to submit medical evidence of the severity of her external hemorrhoid disability.  The VA's duty to assist is not a one-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the foregoing, the Board will decide the claim based on the evidence that is of record. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Legal Criteria-Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id., § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Claim for an Initial Compensable Rating for Left and Right Knee Patellofemoral Syndrome

Rating Criteria

Patellofemoral syndrome is not specifically listed as a disability in the Ratings Schedule and thus is rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical localizations and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the RO assigned the Veteran's disability as analogous to bursitis, Diagnostic Code 5019.  Bursitis, as are many disabilities of the knee, is rated on limitation of motion of the affected parts in the same manner as arthritis.  Limitation of leg flexion is rated under Diagnostic Code 5260, limitation of leg extension is rated under Diagnostic Code 5261, and subluxation or instability of the knee is rated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Separate ratings may be assigned for compensable limitation of flexion and compensable limitation of extension of the knee.  VAOPGCPREC 9-04 (September 17, 2004).  A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257. 

Under Diagnostic Code 5260, limitation of leg flexion is rated as noncompensable when flexion is limited to 60 degrees, and 10 percent when flexion is limited to 45 degrees.  Leg flexion limited to 30 degrees is rated 20 percent, and flexion limited to 15 degrees is rated 30 percent, the maximum schedular rating. 

Under Diagnostic Code 5261, limitation of leg extension is rated noncompensable or zero percent when extension is limited to 5 degrees.  Extension limited to 10 degrees is rated at 10 percent.  Extension limited to 15 degrees is rated 20 percent.  Extension limited to 20 degrees is rated at 30 percent.  Extension limited to 30 degrees is rated at 40 percent, and extension limited to 45 degrees receives the maximum schedular rating of 50 percent.  

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, subluxation or instability of the knee is rated 10 percent for slight recurrent subluxation or lateral instability.  Moderate recurrent subluxation or lateral instability is rated 20 percent.  Severe recurrent subluxation or lateral instability is rated at the maximum schedular rating of 30 percent.  Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; see DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; see DeLuca, 8 Vet. App at 206-07.

Also with arthritis or periarticular pathology, painful motion is a factor to be considered.   The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Facts and Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The RO granted service connection in August 2007 for the Veteran's left and right knee patellofemoral syndrome (knee disability), and assigned a zero percent or a noncompensable rating, effective from December 2006.

The Veteran was provided a VA examination in May 2007.  At that time, she reported bilateral knee pain with the left greater than the right.  The pain had progressively worsened over time.  She experienced the pain with prolonged walking and playing with her children.  She noticed that she would experience anterior pain at night lasting for hours.  She described the pain as a mild to moderate, achy pain usually with no loss of motion in either knee during a flare-up.  As the Veteran was then a full time student, it had no occupational effect and she was able to perform her activities of daily living.  She could walk a mile and stand for up to two hours.  She wore a knee brace only when exercising.

Upon physical examination, her posture and gait were normal.  There was no uneven shoe wear and the VA examiner did not find signs of clubbing, cyanosis or edema.  Her peripheral pulses were normal and there were no strength or sensory abnormalities form the neurological assessment.

Upon examination, the Veteran's knees did not demonstrate any deformity, tenderness, or instability.  The examiner did elicit mild crepitus in each knee.  Range of motion was from zero degrees extension to 140 degrees flexion with the Veteran showing slight discomfort throughout the range of motion.  No fatigue, weakness, or lack of endurance was noted and repetition did not increase the loss in the range of motion.

In the VA examination occurring in August 2010, the Veteran stated she received a diagnosis of patellar tendonitis in service.  As a result, she was placed on profile and received physical therapy.  She has not had surgery for either knee.  She stated she experienced intermittent pain bilaterally.  At rest, while sitting for the VA examination, she rated the pain at 4/10.  The Veteran reported she experienced symptoms of weakness, stiffness, instability/giving way, fatigability, and a lack of endurance.  There was no swelling, heat, redness, locking, effusion, dislocation, or subluxation.  

The Veteran stated she experienced a flare-up usually every day with the pain rising to 9/10.  This usually occurred with prolonged sitting, running, and stair use.  A flare-up lasted an hour or more and was alleviated by rest and non-prescription medication.  The knee disabilities did not impair her activities of daily living.  Generally, as long as she was not experiencing a flare-up, the Veteran did not experience impairment in her occupation, which appears from the record to be in the area of human resources.  She does not use any assistive devices.  There were no functional limitations in standing or walking.

Upon examination, neither knee exhibited edema, ecchymosis, or erythema.  Both were non-tender and testing was negative for the anterior and posterior drawer sign, joint line tenderness, the McMurray's sign, valgus or vargus laxity, or medial or lateral patellar facet tenderness.  The examiner did not find any popliteal space masses or tenderness.  The Veteran was neurovascularly intact below the knees.  The examiner did elicit a positive grind test.

For each of her knees, the Veteran had a range of motion of 0 to 140 degrees without further limitation of motion with repetition.  There were no additional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner did not observe any objective evidence of pain.  There were no signs of edema, effusion, instability, tenderness, redness, heat, abnormal movement, malalignment, drainage, or weakness.  The Veteran had a normal gait and no signs of abnormal weight bearing.  There was no ankylosis or signs of inflammatory arthritis.  X-rays of both knees did not reveal any significant joint or bony abnormalities.

In the record before the Board, there are no other records of diagnosis, treatment or evaluation of the knees by either VA or private medical providers since separation.  

Upon review of the evidence, the Board has determined that the Veteran is entitled to a compensable rating of 10 percent, the minimum compensable rating for a knee disability, for the bilateral knee disability as the Veteran complained of pain and demonstrated pain during the May 2007 VA examination when the examiner noted discomfort during range of motion testing.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).  The Board finds, based on the evidence of record, that the Veteran's disability does not warrant a rating in excess of 10 percent for the bilateral knee disability disability.

At both the May 2007 and the August 2010 VA examinations, flexion for the left knee and the right knee were both 140 degrees, and flexion to 140 degrees even with pain does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for a 20 percent rating for limitation of flexion under Diagnostic Code 5260, considering there was functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  

While the Veteran did experience pain, described as discomfort, throughout the range of motion, the reported pain does not rise to the level of functional loss comparable to flexion limited to 30 degrees, the criterion the next higher rating of 20 percent under Diagnostic Code 5260.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain.  

As for extension, again, at both VA examination, the Veteran's extension was 0 degrees, and extension to 0 degrees does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering there was no functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§4.40, 4.45, 4.59, and repetitive motion.  In addition, as the Board has determined that the Veteran is entitled to a ten percent rating for painful motion under flexion in Diagnostic Code 5260 and § 4.59, an award for pain under the Diagnostic Code for extension would be an award for the same symptoms now rated under Diagnostic Code 5260 and to rate the same symptoms under Diagnostic Code 5261 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14.  Stated another way, the Veteran's complaints of pain, and other symptoms are ratable under the Diagnostic Code 5260, limitation of flexion, and a separate rating for extension would be duplicative or overlapping the rating under Diagnostic Code 5260.  

All of the clinical tests and examinations indicated a stable left knee and a stable right knee.  There was no instability or abnormal movement.  In the May 2007 VA examination, the Veteran reported using a knee brace only for exercise and no such device in the August 2010 VA examination.  In the absence of evidence of slight recurrent subluxation or lateral instability of the knee, the criterion for a separate, 10 percent rating under Diagnostic Code 5257 for either knee were not met. 

The Board notes the Veteran argues how her knee disabilities affected her in service, including the need for treatment and that she was placed on profile and could not perform all her service duties.  While history is for consideration, an initial rating may not be assigned earlier than the effective date of the award of service connection.  38 C.F.R. § 3.400 (2012).

The Board acknowledges the Veteran's statements that her knee disabilities have affected her in activities such as walking, playing with her children, sitting at her desk, and climbing stairs.  The Board finds, however, that these limitations represent a disability picture that more closely approximates the 10 percent disability rating that the Board has awarded for the bilateral knee disability, and that the limitations that she describes do not present a disability picture that more nearly approximates the criteria for a 20 percent rating.

The Board also acknowledges the Veteran's complaints at the August 2010 VA examination that she had locking, or giving way of her knee.  However, the Board finds that the clinical examination records are more probative as the findings, by medical professionals, are more probative than the lay statements.  To the extent the Veteran has disagreed with the findings recorded by the VA examiner, in rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

While the Veteran is competent to describe symptoms such as pain, or where it has affected her occupationally or in the quality of her life, the functional impairment resulting can be measured by physical examination and by testing of the ligaments and range of motion, which has been done on two occasions during the course of the appeal.  As previously explained the objective findings do not support a higher rating than already assigned including staged ratings as the Veteran's range of motion has remained stable.  In weighing the Veteran's subjective complaints of against the findings of VA examinations, which have been consistent over the five years of the appeal, the Board places greater probative value on the reports of VA examinations.

The Board has considered the application of other diagnostic codes, but does not find any raised by the record except for painful motion under Diagnostic Code 5260, limitation of flexion.  The Veteran has a range of motion and there is no clinical evidence of atrophy, thus a rating under Diagnostic Code 5256 for ankylosis is not warranted.  Diagnostic Code 5258 is not applicable because there was no evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  While the Veteran has reported locking, both VA examinations in May 2007 and August 2010 reflect no effusion, or swelling.  Diagnostic Code 5259 is not applicable because there is no evidence of removal of cartilage and Diagnostic Code 5263 is not applicable because there is no evidence of genu recurvatum.

In sum, as the Veteran has demonstrated flexion to 140 degrees, extension to 0 degrees, but no objective evidence of instability of the knee, the Board has determined the Veteran's left knee patellofemoral syndrome and right knee patellofemoral syndrome should be rated at 10 percent, but no higher, throughout the rating period on appeal, based upon painful motion, subject to the law and regulations, governing the award of monetary benefits.  Based on the Veteran's complaints of pain, and the VA clinical objective findings, with consideration of DeLuca factors, and with consideration of the benefit of the doubt, the Board has determined that the 10 percent intial evaluation granted above, and no higher, is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Claim for an Initial Compensable Evaluation for External Hemorrhoid

The RO granted service connection for an external hemorrhoid, and assigned a noncompensable initial rating, effective from December 22, 2006.  

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate hemorrhoids are noncompensable. The criteria for the next higher rating, 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The criteria for a 20 percent rating, the maximum schedular rating, are persistent bleeding with secondary anemia or with fissures. 

In a VA examination in May 2007, the Veteran reported flare-ups of her hemorrhoids occurring 2 times a month and usually lasting a week.  The flare-ups cause pain and swelling and she notices bright red blood on toilet paper.  At this time, she was a full-time student.  She was able to perform her activities of daily living.  He reported experiencing pain with prolonged driving and/or sitting.  She says the disability has progressively worsened.  On examination, the VA examiner observed one 2 x 1 cm external hemorrhoid that was not inflamed or bleeding.  

On VA examination in August 2010, the Veteran reported having undergone surgery in April 2009, which she described as staplelization, for her hemorrhoids due to pain and bleeding.  She has been doing better since.  She had intact sphincter control and did not suffer from leakage or involuntary bowel movements.  For frequency and extent of bleeding or thrombosis of the hemorrhoid, the examiner recorded none.  The Veteran was not receiving any treatment.  On examination, one single external non-inflamed, non-thrombosed, hemorrhoidal tag was observed.  There was no bleeding or evidence of colostomy or fecal leakage and the size of the lumen, appearance of the rectum, and the anus were normal. There was no sign of anemia or anal fissure.

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's service-connected external hemorrhoid does not meet the criteria for or more closely approximate a 10 percent disability rating at any time during the rating period on appeal.  Both examinations revealed the presence of a single external hemorrhoid, measuring 2 x 1 cm external hemorrhoid that was not inflamed or thrombosed in the May 2007 VA examination, and described as a single external non-inflamed, non-thrombosed, hemorrhoidal tag in the August 2010 VA examination.  In the absence of evidence of record that shows the Veteran's hemorrhoid has been irreducible with excessive redundant tissue and frequent recurrences, the findings do not more nearly approximate or equate to the criteria for a 10 percent rating, the minimal compensable rating under Diagnostic Code 7336.

The Board acknowledges the Veteran's statements that her hemorrhoid disability is worse than rated because she was diagnosed with Grade III and IV hemorrhoids by private medical providers with surgery to alleviate the symptoms of extreme bleeding and they were not irreducible.  As noted earlier, the Veteran was first advised generally in April 2007 as to what evidence she should submit to help prove her claim and a specific letter in March 2010 that specifically requested that VA receive copies of the records from the private caregivers that she identified regarding their treatment of her external hemorrhoid disability.  As she has never submitted those records, the Board has decided the claim based upon the evidence of record.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent the Veteran has disagreed with the findings recorded by the VA examiner, in rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

While the Veteran is competent to describe symptoms such as pain, or where it has affected her occupationally or in the quality of her life, the schedular criteria for rating hemorrhoids can be obtained only by physical examination and by clinical interview by one with medical knowledge, which has been done on two occasions during the course of the appeal.  As previously explained the objective findings do not support a compensable rating at any time.  In weighing the Veteran's subjective complaints against the findings of VA examinations, the Board places greater probative value on the reports of VA examinations.

The Board has also considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other diagnostic codes for the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2011).  The evidence of record shows that the Veteran does not have a mild prolapsed rectum with constant slight or occasional moderate leakage, stricture of the anus with moderate reduction of lumen or moderate constant leakage, impairment of sphincter control or fistula in ano.  Thus, the Veteran is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7332, 7333, 7334 and 7335.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  As noted, the Veteran's knee disabilities have resulted only in symptoms of pain and there has not been any loss of motion or instability.  There is no evidence that she has lost work or has been hospitalized for her knee disabilities.  The one external hemorrhoid has not resulted in any loss time from work and, except for one possible surgery in 2009, she has not had any hospitalizations.  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disabilities in terms of limitation of flexion and extension, instability, which is encompassed by the Rating Schedule under Diagnostic Codes 5256, 5260, and 5261 and the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  The same reasoning applies to her external hemorrhoid disability in terms of limitation or functional impairment under Diagnostic Code 7336.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

A claim for a total rating is inferred in a claim for increase where the Veteran claims her disability affects her employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence suggests that the Veteran's disabilities may have affected her employment in the performance of her duties, however, she was either a full-time student or remained employed throughout the appeal period, and the severity of her disabilities are addressed in the assigned ratings, as discussed below.  Even with the one disability, migraine headaches, that is being remanded for further development, the Veteran does not contend, nor does the evidence reasonably raise a claim by the Veteran that she is unemployable due to that disability or her other service-connected disabilities.  


ORDER

1.  A 10 percent initial rating for bilateral knee patellofemoral syndrome, but no higher, based upon painful motion is granted, subject to the law and regulations, governing the award of monetary benefits.

2.  Entitlement to a compensable initial rating for an external hemorrhoid is denied.  


REMAND

The Veteran has also appealed the noncompensable initial rating assigned for her migraine headache disability.  The Veteran was afforded a VA examination in May 2007.  In her substantive appeal filed in February 2009, the Veteran indicated the severity of her migraine headache disability had worsened.  VA provided her a VA examination in August 2010 to determine the current level of severity.  While the examiner did elicit what symptoms the Veteran experienced and what treatment she uses to alleviate the attacks, the examiner described the frequency of the attacks as "a headache every few months."  As the Veteran's disability is rated under Diagnostic Code 8100, the schedular criteria for migraine headaches describe the criteria for a 10 percent rating as characteristic prostrating attacks averaging one in 2 months over the last several months and for a 20 percent rating averaging once a month.  Describing the frequency as "a headache every few months" does not allow the Board to determine if the disability meets the schedular criteria for a compensable rating.  Thus, the claim for an initial evaluation for a compensable rating must be remanded for a VA examination with a description in numerical terms as to the frequency of headaches along with the accompanying symptomatology so the Board may also determine whether the headaches result in a characteristic prostrating attack as required by Diagnostic Code 8100.  See38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of severity for migraine headaches.  The examiner should describe the migraine headaches and their symptoms including whether the headaches result in characteristic prostrating attacks and their frequency in times per month.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

2.  After the foregoing development is completed, readjudicate the claim for a compensable initial rating for migraine headaches and if the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


